United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4452
                                   ___________

Gregory M. Crow; Brenda Crow;           *
                                        *
            Appellants,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Wal-Mart Stores, Inc.,                  *
                                        *    [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: January 26, 2007
                                Filed: January 29, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Gregory and Brenda Crow appeal the district court's1 adverse grant of summary
judgment in their diversity action against Wal-Mart Stores, Inc. (Wal-Mart). The
Crows sued Wal-Mart following an accident in which Gregory Crow drove a truck
into a “Pedestrian Crossing” sign in the Wal-Mart parking lot. The Crows alleged the
accident was the result of negligence and carelessness on the part of Wal-Mart.




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
      Upon our de novo review of the record, Engleson v. Little Falls Area Chamber
of Commerce, 362 F.3d 525, 528 (8th Cir. 2004), we find summary judgment was
proper for the reasons explained by the district court. Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________




                                        -2-